 ASHVILLE-WHITNEY NURSING HOMEAshville-Whitney Nursing Home and Jim H.Pierce,LesseeandRetail,Wholesale&Department StoreUnion,AFL-CIO. Case 10-CA-8200JanuaryIt, 1974SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn January 29, 1971, the National Labor RelationsBoard issued its Decision and Order in the instantcase'finding that Respondent violated Section8(a)(3) and (1) of the Act by refusing to employ 17individuals because of prior union activity on theirpart. On October 4, 1972, the United States Court ofAppeals for the Fifth Circuit entered its decision2denying enforcement of the Board's Order withoutprejudice to a renewal of the Board's enforcementpetition, pending further consideration by the Board.The court held that the record before it was tooambiguous to support a finding of statutory jurisdic-tion over Respondent's enterprise. Accordingly. thecourt remanded the case to the Board for additionalfindings on this point.On January 22, 1973, the Board issued an order inwhich it reopened the record, remanded the case forfurther hearing consistent with the opinion of thecourt, and directed the Administrative Law Judge,upon conclusion of the hearing, to prepare and serveon the parties a Supplemental Decision containingfindings of fact, conclusions of law, and recommen-dations. Pursuant to notice, a supplementary hearingwas held on April II and May 14, 1973, beforeAdministrative Law Judge Joseph I. Nachman.On June 29, 1973, the Administrative Law Judgeissued the attached Supplemental Decision. Thereaft-er,Respondent E. L. Clark filed exceptions to thesaid Supplemental Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached SupplementalDecision in light of theexceptions and brief and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge and to adopt his recommendations tothe extent consistent herewith.In response to the court's remand, the testimonyadduced at the supplementary hearing clearly indi-cates that Ipco is a corporation domiciled outside theState of Alabama, that Ipco maintains no office,warehouse, or supplier within the State of Alabama,that goods shipped by Ipco to the home at Ashville,341Alabama, were shipped directly from the warehouseof Ipco's Atlanta, Georgia, branch office, and thatamounts due were paid directly to that office. Forthese reasons, we conclude that the record, as nowamplified by a supplementary hearing to show$1.909.96 in direct out-of-state purchases during theperiod of March 18, 1970, to September 1, 1970, fullyestablishes the Board's statutory jurisdiction in thisproceeding.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts the Recommendation of theAdministrative Law Judge and hereby orders thatRespondents E. L. Clark, owner, and Jim H. Pierce,lessee,of the Ashville-Whitney Nursing Home,Ashville, Alabama, their officers,agents,successors,and assigns, shall take the action set forth in ouroriginal Order dated January 29, 1971.I188 NLRB 2352 468 F.2d 4593We do not adopt the Administrative Law Judge's conclusion that thecredit allowed by Ipco on December 24, 1970.more than a year after thepro.icnbedactivity occurred and in a period when the home was no longeroperatedbyClarkorPierce,constituted a deduction for purposes ofdetermining the home's"affecting commerce."SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Administrative Law Judge: Thisproceeding tried before me at Ashville, Alabama, on April11and May 14, 1973, with the General Counsel andRespondent Clark represented by their respective counsel,pursuant to remand by the United States Court of Appealsfor the Fifth Circuit, as set forthin itsopinion datedOctober 4, 1972 (468 F.2d 459), and an order of theNational Labor Relations Board(herein the Board),datedJanuary 22, 1973, reopening the record pursuant to theremand.In its opinion of October 4, 1972,the court ofappeals approved all of the Board's procedural and unfairlabor practice rulings, but denied enforcement notwith-standing its finding that"the record also discloses that thehome purchased$1700 in supplies during a year ofoperation,from lpco,a firm whose 'main office' is locatedinAtlanta,Georgia" [468 F.2d at 467], the court stating:The present record is so ambiguous that it wouldrequire an act of faith for us to conclude that thehome's purchases from Ipco "affect commerce"withinthe meaning of the Act. For all we know, Ipco mayhave an independent Alabama subsidiary. . . . It mayeven be an Alabama corporation. Revenues derivedfrom Alabama sales of Ipco products may never leaveAlabama, and there is admittedly no evidence provinginterstate movement of Ipco products.If these possibil-ities are true,the effect on interstate commerce of the208 NLRB No. 40 342DECISIONSOF NATIONALLABOR RELATIONS BOARDhome's dealings with Ipco would be-at least on thesurface-quite remote....We therefore hold that the present record willnot support a finding of statutory jurisdiction over therespondent's enterprise.territory to be served by its various branch offices, St. ClairCounty, Alabama, in which Ashville is located, is assignedto the Atlanta branch. Additionally Rodgers identified 17invoices showing shipments from Ipco's Atlanta warehouseto the home here involved which disclose the followingtransactions, all in 1970: 2Because the present record will not support a findingof statutory jurisdiction over the respondent's enter-prise, enforcement of the Board's order is Denied andthe cause Remanded to the Board for additionalevidence, findings of fact, and conclusions of lawconsistent with this opinion. [Citations omitted.] IAt the remand hearing all parties were afforded fullopportunity to examine and cross-examine witnesses, tointroduce evidence relevant and material to the issue onremand, to argue orally on the record, and to submit beefs.Oral argument was waived. Briefs submitted by theGeneral Counsel and Respondent, respectively, have beenduly considered. Upon the stipulations of counsel, theevidence including my observation of the demeanor of thewitnesses while testifying, and the entire record in the case,Imake the following:FINDINGS OF FACTAs set forth in the court's opinion, beginning in earlySeptember 1969, and continuing to the end of thatcalendar year, Clark operated the home here involved as asole proprietor, with Pierce as his administrator, and it wasduring this period that the unfair labor practices found bytheBoard and approved by the court occurred. OnJanuary 1, 1970, Clark leased the building and allequipment therein to Pierce, and as "lessee-operator"Pierce thereafter operated the home until about December1, 1970, when Clark canceled the lease for nonpayment ofrent.Notwithstanding this lease of the home to Pierce, thecourt concluded, as had the Board, that, because the leasewas not filed with the proper state authorities, "Clark, byhis own actions, created the appearance that the homeremained his principal place of business, [and that] he isnot entitled to benefit from this confusion." 468 F.2d at464.At the reopened hearing, the General Counsel called ashisonlywitnessDonald Rodgers, presentlygeneralmanager ofIpco, and for about 8 years branch manager ofIpco'sAtlanta office. From the copies of invoices in therecord, it is apparent that Ipco is a national operations,with its main office apparently in New York City, withapproximately 12 branch offices at various locations in theUnited 'States, including specifically,Atlanta,Georgia.Rodgers testified without contradiction that Ipco does nothave in the State of Alabama any sales office, warehousefacility,or supplier from whom it obtains merchandisewhich it sells to its customers; that in establishing the1The court'sremand does not involve the Board'sdiscretionarystandard for the assertion of jurisdiction over nursing homes. Rather thecourt approved the Board's finding that the discretionary standard wassatisfied saying,"Annual gross revenue of the home exceeds the Board's$100,000 jurisdictional yardstick for nursing homes." 468 F.2d at 466.2Although the first two invoices show the purchaser as "Whitney Conv.TotalDateQty.ItemInvoiceMar. 1820Fluff$208.00Apr. 91underpadsCommode31.51Apr. 1715Fluff156.00Apr. 201underpadsStethoscope3.74Apr. 20Sundry Medical30.47suppliesMay 212Urinals30.95May 24dzCoffeecups31.24May 62Patient16.22May 121restrainersCatheter tray22.88May 131Sterilizer544.76May 1515Fluff156.00underpadsMay 15Sundry Medical31.68SuppliesJune 21Wash Basin22.57June 1015Fluff156.00July 1015underpadsFluff156.00Aug. 615underpadsFluff156.00Sept.115underpadsFluff156.00underpadsTotal purchases $1,909.963/& Medicare Center,Inc. Ashville. Alabama," the remaining 15 show thepurchaser as "Ashville-Whitney Nursing Home, Ashville,Alabama, Attn-Mr. Jim Pierce." The evidence makes it clear, however,that all the invoicesrepresent sales to the home here involved in the period indicated, and I sofind.aRodgers testified that the specific invoices above set forth,which are inevidence as Resp.Exhs. 3(aHv), were pulled from Ipco's records, which arein storage,to support the entries appearing on Resp.Exh. 2, entitled "AgedTeal Balance"Rodgers was unable to state that the invoices in the recordpresent a complete picture of Ipco's 1970 transaction with the home,because the search of his records was by no means thorough. According toRodgers, under Ipco's accounting system, if a payment is received in theexact amount of a prior invoice,neither the amount of the prior invoice northe subsequent payment thereafterappears onthe computer printout of thestatusof the account,and that there could have been a number ofadditional invoices, which were paidby a checkin the exact amount, whichhe would have difficulty locating and identifying among the stored records. ASHVILLE-WHITNEY NURSING HOMEIn addition to the aforementioned shipments from Ipco tothe home, there is a credit bill in evidence showing that onDecember 24, 1970, the home returned to Ipco's Atlantaestablishment the sterilizer represented by the invoice ofMay 13, and 45 fluff pads, apparently represented by theinvoices of July 10, August 6, and September 1, resulting ina credit to the account of the home of $911.42, afterdeducting a 10-percent return goods charge? Thus, itappears that the net amount of goods sold by Ipco to thehome during the period between March 18 and September1,was $998.54. If this 5-1/2 month period were projectedto an annual basis, the amount of such annual purchaseswould be approximately $2,200.Analysis and ConclusionsRespondent argues that the evidence in this record failsto establish that Clark, during any periodheoperated thehome, made any purchases from Ipco, and there is thus noevidence of the movement of goods tohimin interstatecommerce.This argument, in my view fails to meet theissue. I construe the court's opinion not as posing an issueas to whether ,he operations of Clark, as distinguishedfrom those of Pierce, satisfied the jurisdictional require-mentsof thestatute,but rather whether the operations ofhome-the establishment here involved-be it owned by4Rodgers testified without contradiction that, although the return of thismerchandise was contrary to Ipco's return goods policy, he anticipated acollection problem ,tad concluded that under the circumstances he wouldrather have the merchandise than an account receivable.sAs myfindings-ierein that there was a direct movement of goods ininterstate commerce from lpco to the home,and the amount thereof, isbased on the credited testimony(both oral and documentary)of Rodgers,and not on the testimony of Pierce given at the original trial, it becomesunnecessary to consider whether, as Clark contends,itwas error to reject343Clark, Pierce, or anyone else, were such as to require theconclusion that its operations were in commerce to adegree greaterthande minimus.On that issue,I find andconclude, upon consideration of the entire record, that anaffirmative answer is required.The evidence shows beyond doubt-indeed RespondentClark does not seriously question-that at least goods ofthe net value of about $1,000 moved in commerce direct-ly from Ipco's Atlanta warehouse to the home in Ash-ville,Alabama, between March 18 and September 1, 1970.Whether this figure is regarded as the total movementofgoods in commerce for the year 1970, or whether itisprojected on an annual basis so as to reach a figure ofapproximately $2,200 for the year,is immaterial.In eitherevent, this movement of goods in commerce had more thana de minimuseffect thereon. SeeDrexel Homes, Inc.,182NLRB 1045, 1046, where only $860 annual direct inflowfrom out of state was shown.5Accordingly, for the reasons above stated, I find andconclude that the evidence sustains the Board's statutoryjurisdiction over the home involved in this proceeding andrecommend that the Board adhere to and reaffirm its priorDecision and Order, dated January 29, 1971, and pub-lished at 188 NLRB 235.6the testimony he offered,which tended to establish that Pierces reputationfor truthand veracity was bad.6 In the event no exceptions are filed hereto as providedby Sec 102.46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adoptedby theBoard andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemed waivedfor all purposes.